Worster, J.,
dissenting. I am unable to concur in the majority opinion.
The respondent was required to answer, over his objection, and subject to his exception, the following question:
“Do you remember telling the Chief of Police you had little girls go up there and you paid them twenty-five cents, fifty cents and a dollar?”
As I view it, this question was inadmissible, and highly prejudicial, and its admission was not rendered harmless by the respondent’s answer or by any other testimony disclosed by the record.

Exception sustained.

Hudson, J., dissenting. I concur in the dissent of Mr. Justice Worster.